Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2018-075211 and JP2018-193116, filed on 04/10/2018 and 10/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 and 08/31/2020 were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bulteel  (US 2017/0195590 A1) hereinafter Bulteel in view of Lee et al. (US 2018/0183454 A1) hereinafter Lee.
Regarding Claim 1, Bulteel teaches an imaging element (fig.1; Para.0006) comprising: a successive approximation resistor type analog- 5digital converter that converts an analog signal output from a pixel including a photoelectric conversion part into a digital signal (fig.3; Para.0020; analog to digital converter 220 converts signal output from pixel 105), wherein 

 	Bulteel does not teach the successive approximation resistor type analog-digital converter has a preamplifier having a band 10limiting.

Lee teaches the successive approximation resistor type analog-digital converter has a preamplifier having a band 10limiting function (fig.3; Para.0014 and 0027; preamplifier 321 “programmable trim filter may provide sufficient bandwidth to ensure preamplifiers settle at correct values before the latch activates “).

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulteel to include the successive approximation resistor type analog-digital converter has a preamplifier having a band 10limiting as taught by Lee to improve image capturing (see background).

Regarding Claim 6, Bulteel in view of Lee teach the imaging element according to claim 1, wherein the preamplifier changes a resistance of a load to perform the band limitation (Lee: fig.1; Para.0027; “preamplifier 321 stage may include an output resistance of about 100 kilo-ohm”).  

Regarding Claim 7, Bulteel in view of Lee teach the imaging element according to claim 1, wherein the preamplifier changes an output capacitance to ground to perform the band limitation (Lee: fig.1 and 5; Para.0027; preamplifier 321; “very small capacitors may be employed in the programmable trim filter 323”).  

Regarding Claim 8, Bulteel in view of Lee teach the imaging element according to claim 1, wherein the preamplifier adds capacitance to79SP372663WO00 between differential outputs to perform the band limitation (Lee: fig.4; Para.0030; Vss line is connecting the capacitance of 446 which are at the differential output 443 and 444 from the preamplifier 321).  
15
Regarding Claim 13, Bulteel in view of Lee teach same reason as claim 1.

Allowable Subject Matter
Claims 2-5, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, the prior art fails to teach the following features in combination with other recited limitations:-- an imaging element including 10a successive approximation resistor type analog- digital converter that converts an analog signal output from a pixel including a photoelectric conversion part into a digital signal, wherein the successive approximation resistor type 15analog-digital converter includes a digital-analog converter that uses a capacitance element to convert a digital value after analog-digital conversion to an analog value, and sets the analog value to a comparison reference for comparison with an analog 20input voltage, and in the digital-analog converter, one of capacitance elements of lower bits includes a plurality of capacitance elements, and after the analog-digital conversion is performed for all bits, at least a first 25reference voltage to a fourth reference voltage are selectively applied to each of the plurality of capacitance elements, so that the analog-digital conversion is performed again for the lower bits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/JASON A FLOHRE/Primary Examiner, Art Unit 2696